Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 24 November 1815
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My Dear Mother
					Ealing Novbr. 24th. 1815
				
				I found your note this morning on my plate when I enterred the breakfast room and hasten to offer you my congratulations on the birth of your Little Grandson for whose happiness and welfare in this world of trouble I most sincerely pray may he prove a joy and blessing to his Parents.Mr. Adams has been afflicted with an inflamation in his eyes which terminated in an Abcess in the under-lid of the left eye and occasioned for a time most accute sufferring he is thank God much recovered but the eye still continues very weak and I fear it will be long ere he will be able freely to use it and return to his usual occupations his health in general is good and he still keeps up his em-bose point—I am obliged to close my Letter as Mr. Adams is going immediately into Town John is quite recovered from his fever but does not take kindly to Europe Present me affectionately to all the family and believe me with much respect ever yours
				
					L. C. A.
				
					
				
			